
	

114 HR 3370 IH: Entrepreneurial Businesses Creating Jobs Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3370
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Ms. Lofgren (for herself and Mr. Gutiérrez) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Education and the Workforce and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to promote innovation, investment, and research in the
			 United States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as— (1)the Entrepreneurial Businesses Creating Jobs Act of 2015; or
 (2)the EB-JOBS Act of 2015. IPromoting Entrepreneurship and Innovation 101.Entrepreneurs who establish businesses and create jobs in the United States (a)Startup business and job creation visasSection 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) is amended—
 (1)by redesignating paragraph (6) as paragraph (8); and (2)by inserting after paragraph (5) the following:
						
							(6)Startup entrepreneurs
 (A)In generalVisas shall be made available, notwithstanding subsection (a)(2) or (d) of section 201 or the matter preceding paragraph (1) of this subsection, to qualified immigrants who are described in subparagraph (B) or (C).
 (B)Venture capital-backed start-up entrepreneursAn alien is described in this subparagraph if the alien intends to found and actively engage in the management or operations of a new commercial enterprise (which may include any entity formed for the purpose of doing for-profit business) in the United States—
 (i)with respect to which the alien has completed an investment agreement requiring an investment in the enterprise in an amount not less than—
 (I)$500,000 on the part of— (aa)a qualified venture capital fund whose investment adviser is a qualified venture capital entity;
 (bb)1 or more angel investors (of which at least 1 such investor is a qualified super angel investor providing $100,000 of the required investment); or
 (cc)a qualified business entity; or (II)$100,000 through a qualified seed accelerator; and
 (ii)which will benefit the United States economy, and, for purposes of this clause a commercial enterprise shall only be considered to benefit the United States economy if, during the 2-year period beginning on the date on which the alien obtains status pursuant to a visa issued under this paragraph, it will—
 (I)create permanent full-time employment for at least 5 United States workers; (II)raise not less than an additional $2,000,000 in capital investment;
 (III)generate not less than $1,000,000 in revenue; or (IV)create permanent full-time employment for at least 3 United States workers who are each paid an annual salary in an amount of not less than $100,000.
 (C)Self-sponsored startup entrepreneursAn alien is described in this subparagraph if— (i)the alien has founded and is actively engaging in the management and operations of a new commercial enterprise (which may include any entity formed for the purpose of doing for-profit business) in the United States;
 (ii)the enterprise has created permanent full-time employment for at least 3 United States workers; and (iii)by not later than the end of the 2-year period beginning on the date on which the alien obtains status pursuant to a visa issued under this paragraph the enterprise will create permanent full-time employment for a total of—
 (I)at least 10 United States workers (which total may include the employment described in clause (ii)); or
 (II)at least 7 United States workers (which may include the employment described in clause (ii)) who are each paid an annual salary in an amount not less than $100,000.
 (D)Inflation adjustmentEffective for the third fiscal year that begins more than 6 months after the date of the enactment of this paragraph, and every third fiscal year thereafter, the monetary amounts described in subparagraphs (B) and (C) shall be increased by the percentage (if any) by which the Consumer Price Index for the month of June preceding the date on which such increase takes effect exceeds the Consumer Price Index for the same month of the calendar year 3 years prior. An increase described in the preceding sentence shall apply to aliens filing petitions under section 204(a)(1)(H) on or after the date on which the increase takes effect. For purposes of this clause, the term Consumer Price Index means the Consumer Price Index for all urban consumers published by the Department of Labor.
 (E)DefinitionsFor purposes of this paragraph: (i)Permanent full-time employmentThe term permanent full-time employment means employment in a position that requires at least 35 hours of service per week at any time, regardless of who fills the position, and which is expected to last for at least two years. Such employment may be satisfied on a full-time equivalent basis by calculating the number of full-time employees who could have been employed if the reported number of hours worked by part-time employees had been worked by full-time employees. Full-time equivalent employment shall be calculated by dividing the part-time hours paid by the standard number of hours for full-time employees.
 (ii)InvestmentThe term investment does not include investing any assets acquired, directly or indirectly, by unlawful means. (iii)Investment adviserThe term investment adviser has the meaning given such term under section 202(a)(11) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–2(a)(11)).
 (iv)Qualified business entityThe term qualified business entity means, with respect to a qualified immigrant, an entity that— (I)has been operating for a period beginning on a date that is not less than 2 years before the date of the petition for classification under this paragraph;
 (II)employs not fewer than 10 United States workers in the United States; and (III)has employed the alien for not less than 1 year on the date of the petition for classification under this paragraph.
 (v)Qualified seed acceleratorThe term qualified seed accelerator means, with respect to a qualified immigrant, an entity that— (I)is based in the United States;
 (II)has a majority of ownership and control that is held by individuals who are United States citizens or aliens lawfully admitted to the United States for permanent residence;
 (III)has been operating for a period of at least 2 years before the date of the petition for classification under this paragraph; and
 (IV)before the date of the petition for classification under this paragraph, has made at least— (aa)5 seed investments in startup businesses that are each valued at not less than $100,000,000; or
 (bb)20 seed investments in startup businesses that are together valued at not less than $150,000,000. (vi)Qualified super angel investorThe term qualified super angel investor means, with respect to a qualified immigrant, an individual who—
 (I)is an accredited investor (as defined in section 230.501(a) of title 17, Code of Federal Regulations (as in effect on April 1, 2010));
 (II)is a United States citizen or an alien lawfully admitted to the United States for permanent residence; and
 (III)has made at least— (aa)2 equity investments of not less than $50,000 in each of the 3 years before the date of the petition for classification under this paragraph; or
 (bb)15 equity investments with a total investment of not less than $250,000 during the 3-year period preceding the date of the petition for classification under this paragraph.
 (vii)Qualified venture capital entityThe term qualified venture capital entity means, with respect to a qualified immigrant, an entity that— (I)serves as an investment adviser to a venture capital fund that is making an investment under this paragraph;
 (II)has its primary office location or principal place of business in the United States; (III)has a majority of ownership and control that is held by individuals who are United States citizens or aliens lawfully admitted to the United States for permanent residence;
 (IV)has been advising one or more venture capital funds for a period of at least 2 years before the date of the petition for classification under this paragraph; and
 (V)advises one or more venture capital funds that have made at least— (aa)2 investments of not less than $500,000 in each of the 2 years before the date of the petition for classification under this paragraph; or
 (bb)15 investments with a total investment of not less than $3,000,000 during the 3-year period preceding the date of the petition for classification under this paragraph.
 (viii)Venture capital fundThe term venture capital fund means an entity— (I)that is classified as a venture capital operating company under section 2510.3–101(d) of title 29, Code of Federal Regulations (as in effect on January 1, 2015), or has management rights in its portfolio companies to the extent required by such section if the venture capital fund were classified as a venture capital operating company;
 (II)has capital commitments of not less than $10,000,000; and (III)in which the majority of ownership and control of the general partner or managing members is held by individuals who are United States citizens or aliens lawfully admitted to the United States for permanent residence.
 (ix)Seed investmentThe term seed investment means an investment in which a seed accelerator makes an investment into a startup business that is valued at less than $10 million at the time of the investment in exchange for at least 4 percent of the equity in the startup businesses.
 (x)United states workerThe term United States worker means an employee (other than the immigrant or the immigrant’s spouse, son, or daughter) who is— (I)a citizen or national of the United States; or
 (II)an alien who is lawfully admitted for permanent residence, is admitted as a refugee under section 207, is granted asylum under section 208, or is an immigrant otherwise authorized to be employed in the United States.
										(F)Delegation of certain eb–6 authority
 (i)In generalThe Secretary of Homeland Security may delegate to the Secretary of Commerce authority and responsibility for determinations under sections 203(b)(6) and 216A (with respect to an alien entrepreneur who obtains status under section 203(b)(6)) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(6) and 1186b), including determining whether an alien has met employment creation requirements.
 (ii)RegulationsThe Secretary of Homeland Security and the Secretary of Commerce may each adopt such rules and regulations as are necessary to carry out the delegation authorized under clause (i), including regulations governing the eligibility criteria for obtaining benefits pursuant to this paragraph.
 (iii)Use of feesAdjudication fees described in section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)) shall remain available until expended to reimburse the Secretary of Commerce for the costs of any determinations made by the Secretary of Commerce under clause (i).
 (7)Treaty investorsVisas shall be made available, notwithstanding subsection (a)(2) or (d) of section 201 or the matter preceding paragraph (1) of this subsection, to qualified immigrants who have been issued a visa or otherwise provided nonimmigrant status under section 101(a)(15)(E)(ii) (not including alien employees of the treaty investor), maintained that status for a minimum of 10 years, and created full-time employment for at least 5 United States workers for a minimum of 10 years..
 (b)Procedure for granting immigrant statusSection 204(a)(1)(H) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(H)) is amended by striking section 203(b)(5) and inserting paragraph (5), (6), or (7) of section 203(b).
 (c)Conditional permanent resident statusSection 216A of the Immigration and Nationality Act (8 U.S.C. 1186b) is amended— (1)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security;
 (2)in subsection (b)(1)— (A)in subparagraph (A), by striking investment and inserting investment or engagement;
 (B)by amending subparagraph (B) to read as follows:  (B)the requisite investment or engagement was not made; or; and
 (C)in subparagraph (C), by striking section 203(b)(5) and inserting paragraph (5) or (6) of section 203(b), as applicable; (3)in subsection (d)(1)—
 (A)in the matter preceding subparagraph (A), by striking the alien; (B)by amending subparagraph (A) to read as follows:
							
 (A)the requisite investment or engagement was made; and; and (C)in subparagraph (B), by striking section 203(b)(5) and inserting paragraph (5) or (6) of section 203(b), as applicable; and
 (4)in subsection (f)— (A)in paragraph (1), by striking section 203(b)(5) and inserting paragraph (5) or (6) of section 203(b); and
 (B)in paragraph (3), by striking a limited partnership and inserting any entity formed for the purpose of doing for-profit business. (d)Cap exemptionSection 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)), is amended by adding at the end the following:
					
 (F)Aliens described in paragraph (6) or (7) of section 203(b).. 102.Immigrant entrepreneurs and innovators present in the United StatesSection 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended by adding at the end the following:
				
 (n)Immigrant entrepreneurs and innovators present in the united statesAn alien who is eligible to receive an immigrant visa under paragraph (6) or (7) of section 203(b) may adjust status pursuant to subsection (a) and notwithstanding paragraph (2), (7), or (8) of subsection (c) and paragraphs (6)(A) and (7) of section 212(a), if the alien was present in the United States on the date of the enactment of the EB-JOBS Act of 2015 and has been continuously present since that date..
			IIPromoting Investment in the American Economy
			201.EB–5 employment creation investor program
 (a)Permanent authorization of EB–5 employment creation regional center programSection 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)) is amended by adding at the end the following:
					
						(E)Set-aside for employment creation regional centers
 (i)In generalOf the visas otherwise available under this paragraph, the Secretary of State, together with the Secretary of Homeland Security, shall set aside at least 5,000 visas for a program involving regional centers designated by the Secretary of Homeland Security, on the basis of a general proposal, for the promotion of economic growth, including improved regional productivity, job creation, or increased domestic capital investment. A regional center shall have jurisdiction over a specific geographic area, which shall be described in the proposal and consistent with the purpose of concentrating pooled investment in defined economic zones. The establishment of a regional center under this subparagraph may be based on general predictions, contained in the proposal, concerning the kinds of new commercial enterprises that will receive capital from aliens under this paragraph, the jobs that will be created (directly or indirectly) as a result of such capital investments and the other positive economic effects such capital investments will have.
 (ii)MethodologiesIn determining compliance with this subparagraph, and notwithstanding requirements applicable to investors not involving regional centers, the Secretary of Homeland Security, in consultation with the Secretary of Commerce, shall recognize reasonable methodologies for determining the number of jobs created by a designated regional center, including such jobs that are estimated to have been created indirectly through revenues generated from increased exports, improved regional productivity, or increased domestic capital investment resulting from the regional center. The Secretary may consider estimated job creation outside the geographic boundary of a designated regional center if such estimate is supported by substantial evidence and constitutes no more than 50 percent of the overall number of jobs estimated to be created by such regional center.
 (iii)Preapproval of new commercial enterprisesThe Secretary of Homeland Security shall establish a preapproval procedure that— (I)allows a regional center to apply to the Secretary for approval of a particular investment offering through a new commercial enterprise before any alien files a petition for classification under this paragraph by reason of investment in the new commercial enterprise;
 (II)in considering an application under subclause (I), requires that the Secretary make final decisions on all issues under this paragraph other than those issues unique to an individual investor in the new commercial enterprise; and
 (III)requires that the Secretary eliminate the need for the repeated submission of documentation that is common to multiple petitions for classification under this paragraph through a regional center.
 (iv)Fee for regional center designationIn addition to any other fees authorized by law, the Secretary of Homeland Security shall impose a fee to apply for designation as an EB–5 regional center under this paragraph. Fees collected under this paragraph shall be deposited in the Treasury in accordance with section 286(y).
 (v)Site visitsThe Secretary shall perform site visits on a random basis of not less than 5 percent of all approved regional center capital investment projects each fiscal year.
							(F)Regional center annual statements
 (i)In generalEach regional center designated under subparagraph (E) shall annually submit, to the Director of United States Citizenship and Immigration Services (referred to in this subparagraph as the Director), in a manner prescribed by the Secretary of Homeland Security, statements, including—
 (I)a description of any pending litigation or bankruptcy proceedings or litigation or bankruptcy proceedings resolved during the preceding fiscal year, involving the regional center or an associated commercial enterprise;
 (II)an accounting of all foreign investor money invested in the regional center or its associated commercial enterprises; and
 (III)for each associated commercial enterprise— (aa)an accounting of the aggregate capital invested in the associated commercial enterprise by immigrants under subparagraph (E) for each capital investment project being undertaken by the associated commercial enterprise;
 (bb)a description of how such capital is being used to execute each capital investment project in the approved business plan;
 (cc)evidence that 100 percent of such capital has been irrevocably committed to each capital investment project;
 (dd)detailed evidence of the progress made toward the completion of the capital investment project; (ee)an accounting of the aggregate direct and indirect jobs created or preserved;
 (ff)for all fees collected from alien entrepreneurs by any party in connection with the associated commercial enterprise, including administrative, loan monitoring, or loan management fees—
 (AA)a description of all fees collected; (BB)a list of the entities that received such fees; and
 (CC)the purpose for which such fees were collected; and (gg)a certification by the regional center that such statements are accurate.
 (ii)Associated commercial enterpriseFor purposes of this paragraph, the term associated commercial enterprise means any for-profit entity that associates with a regional center and receives, or is established to receive, capital investment under the regional center program described in subparagraph (E).
 (iii)Amendment of annual statementsIf the Director determines that an annual statement submitted pursuant to clause (i) is deficient, the Director may require the regional center to amend or supplement such annual statement.
							(iv)Sanctions
 (I)Effect of violationIf a regional center fails to submit an annual statement or if the Director determines— (aa)that a statement submitted pursuant to this subparagraph is materially inaccurate or insufficient; or
 (bb)that the regional center is conducting itself in a manner inconsistent with its designation, the Director may sanction the violating entity or individual under subclause (II).(II)Authorized sanctionsThe Director shall establish a graduated set of sanctions for violations referred to in subclause (I), including—
 (aa)fines equal to not more than 5 percent of the total capital invested by immigrant investors in the commercial enterprise, the payment of which shall not in any circumstance utilize any of such alien entrepreneurs’ capital investment;
 (bb)temporary suspension from participation in the program described in subparagraph (E), which may be lifted by the Director if the individual or entity cures the alleged violation after being provided such an opportunity by the Director;
 (cc)permanent bar from program participation for 1 or more individuals involved with the regional center; and
 (dd)termination of regional center status. (G)Bona fides of persons involved with regional centers or associated commercial enterprises (i)In generalNo person shall be permitted by any regional center or associated commercial enterprise to be involved with the regional center or associated commercial enterprise if the Secretary of Homeland Security—
 (I)determines such person has been found liable within the previous 5 years for any criminal or civil violation of any law relating to fraud or deceit, or at any time if such violation involved a criminal conviction with a term of imprisonment of at least 1 year or a criminal or civil violation of any law or agency regulation in connection with the purchase or sale of a security; or
 (II)knows or has reasonable cause to believe that the person is engaged in, has ever been engaged in, or seeks to engage in any—
 (aa)illicit trafficking in any controlled substance; (bb)activity relating to espionage or sabotage;
 (cc)activity related to money laundering (as described in section 1956 or 1957 of title 18, United States Code);
 (dd)terrorist activity (as defined in clauses (iii) and (iv) of section 212(a)(3)(B)); (ee)human trafficking or human rights offense; or
 (ff)violation of any statute, regulation, or Executive order regarding foreign financial transactions or foreign asset control.
 (ii)Persons involved with a regional center or associated commercial enterpriseFor the purposes of this paragraph, a person is considered to be involved with a regional center or an associated commercial enterprise if he or she is the principal, representative, administrator, owner, officer, board member, manager, executive, general partner, fiduciary, marketer, promoter, director, or other similar position of substantial authority for the operations, management, or promotion of the regional center or associated commercial enterprise, respectively.
							(iii)Status of regional center principals
 (I)Lawful status requiredNo person may be directly or indirectly involved with a regional center unless the person is a national of the United States or an individual who has been lawfully admitted for permanent residence.
 (II)Foreign governmentsNo foreign government entity may be directly or indirectly associated with the ownership or administration of a regional center.
 (iv)Information requiredThe Secretary shall require such attestations and information, including the submission of fingerprints to the Federal Bureau of Investigation, and shall perform such criminal record checks and other background checks with respect to a regional center, and persons involved in a regional center or associated commercial enterprise, as described in clause (i), as the Secretary considers appropriate to determine whether the regional center or associated commercial enterprise is in compliance with clause (i). The Secretary may require the information and attestations described in this clause from such regional center or associated commercial enterprise, and any person involved in the regional center or associated commercial enterprise, at any time on or after the date of the enactment of the EB-JOBS Act of 2015.
 (v)CertificationA regional center must provide a certification on an annual basis that it remains in compliance with clauses (i) and (iii).
 (vi)TerminationThe Secretary shall terminate any regional center from the program that fails to provide a certification as required under clause (v). The Secretary may terminate any regional center from the program under this paragraph if he or she determines that—
 (I)the regional center or associated commercial enterprise has violated clause (i); (II)the regional center is in violation of clause (iii);
 (III)the regional center or associated commercial enterprise or any person involved with the regional center or associated commercial enterprise has provided any false attestation or information under clause (iv); or
 (IV)the regional center or associated commercial enterprise or any person involved with the regional center or associated commercial enterprise fails to provide an attestation or information requested by the Secretary under clause (iv).
								(H)Regional center compliance with securities laws
 (i)Certification requiredThe Secretary of Homeland Security shall not approve an application for regional center designation or regional center amendment that does not certify that the regional center and, to the best knowledge of the applicant, all parties to the regional center are in, and will maintain, compliance with the securities laws of the United States.
 (ii)Monitoring and supervisionIn furtherance of the certification described in clause (i), the regional center shall be required to monitor and supervise all offers and sales of securities which are made by associated commercial enterprises to ensure compliance with the securities laws of the United States, and to maintain records, data, and information relating to all such offers and sales of securities.
 (iii)Termination or suspensionThe Secretary shall terminate the designation of any regional center that does not provide the certification described in clause (i) on an annual basis. In addition to any other authority provided to the Secretary regarding the regional center program described in subparagraph (E), the Secretary may, in the Secretary’s unreviewable discretion, suspend or terminate the designation of any regional center if he or she determines that the regional center or any party to the regional center—
 (I)is permanently or temporarily enjoined by order, judgment, or decree of any court of competent jurisdiction in connection with the offer, purchase, or sale of a security;
 (II)is subject to any final order of the Securities and Exchange Commission that— (aa)bars such person from association with an entity regulated by the Securities and Exchange Commission; or
 (bb)constitutes a final order based on violations in connection with the offer, purchase, or sale of a security; or
 (III)knowingly submitted or caused to be submitted a certification described in clause (i) that contained an untrue statement of a material fact or omitted to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading.
 (iv)Savings provisionNothing in this subparagraph may be construed to impair or limit the authority of the Securities and Exchange Commission under the Federal securities laws.
 (v)Defined termFor the purpose of this subparagraph, the term party to the regional center means— (I)the regional center or associated commercial enterprise;
 (II)the regional center or associated commercial enterprise’s owners, officers, directors, managers, partners, agents, employees, promoters, and attorneys; and
 (III)any person in active concert or participation with the regional center or associated commercial enterprise or directly or indirectly controlling, controlled by, or under common control with the regional center or associated commercial enterprise.
 (I)Fraud, misrepresentation, criminal misuse, and threats to national securityIf the Secretary of Homeland Security determines that participation of the regional center in the program is contrary to the national interest of the United States, poses a threat to national security, or that the regional center or any person involved with the regional center is engaged or seeks to engage in any criminal or civil violation of any law relating to fraud, deceit, misrepresentation, or criminal misuse, the Secretary may—
 (i)deny or revoke an approval of a regional center designation; (ii)terminate an approved regional center designation;
 (iii)deny or revoke a preapproval under section 203(b)(5)(E)(iii) of the Immigration and Nationality Act;
 (iv)deny or revoke a petition seeking classification of an alien as an alien investor under this paragraph; or
 (v)deny a petition to remove conditions under section 216A. (J)Delegation of certain EB–5 authority (i)In generalThe Secretary of Homeland Security may delegate to the Secretary of Commerce authority and responsibility for determinations under sections 203(b)(5) and 216A (with respect to an alien entrepreneur who obtains status under section 203(b)(5)) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5) and 1186a), including determining whether an alien has met employment creation requirements.
 (ii)RegulationsThe Secretary of Homeland Security and the Secretary of Commerce may each adopt such rules and regulations as are necessary to carry out the delegation authorized under clause (i), including regulations governing the eligibility criteria for obtaining benefits pursuant to this subsection.
 (iii)Use of feesAdjudication fees described in section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)) shall remain available until expended to reimburse the Secretary of Commerce for the costs of any determinations made by the Secretary of Commerce under clause (i)..
 (b)Targeted employment areasSection 203(b)(5)(B) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)(B)) is amended as follows:
 (1)Set aside visasIn clause (i), to read as follows:  (i) (I)Not less than 2,000 of the visas made available under this paragraph in each fiscal year shall be reserved for qualified immigrants who invest in a new commercial enterprise described in subparagraph (A) which will create employment in an area described in clause (ii)(I).
 (II)Not less than 4,000 of the visas made available under this paragraph in each fiscal year shall be reserved for qualified immigrants who invest in a new commercial enterprise described in subparagraph (A) which will create employment in an area described in clause (ii)(II).
 (III)Not less than 2,000 of the visas made available under this paragraph in each fiscal year shall be reserved for qualified immigrants who invest in a new commercial enterprise described in subparagraph (A) which will create employment in an area described in subclause (III), (IV), or (V) of clause (ii).
 (IV)Notwithstanding section 203(b)(1), any visa number made available by subclause (I), (II), or (III), and which has not been used at the end of the fiscal year in which it was made available, will remain available for qualified immigrants as described in each respective subclause..
 (2)Targeted employment area definedIn clause (ii), to read as follows:  (ii)Targeted employment area definedIn this paragraph, the term targeted employment area means—
 (I)a rural area; (II)an area that has experienced high unemployment (of at least 150 percent of the national average rate) within the preceding 12 months;
 (III)a county that has had a 20 percent or more decrease in population since 1970; (IV)an area that is within the boundaries established for purposes of a State or Federal economic development incentive program, including areas defined as Enterprise Zones, Renewal Communities and Empowerment Zones; or
 (V)an area within the geographic boundaries of any military installation closed pursuant to a base closure law (as defined in section 101(a)(17) of title 10, United States Code)..
 (3)Rural area definedIn clause (iii), by striking within a metropolitan statistical area or. (4)Area that has experienced high unemployment definedBy adding after clause (iii) the following:
						
 (iv)Area that has experienced high unemploymentThe term area that has experienced high unemployment means an area, comprising of one or more contiguous census tracts within one Core Based Statistical Area, that has an unemployment rate that is at least 150 percent of the national average unemployment rate, using the most recent census data available..
 (5)Effect of prior determinationBy adding at the end the following:  (v)Effect of prior determinationIn a case in which a geographic area is determined under clause (ii) to be a targeted employment area, such determination shall remain in effect during the 5-year period beginning on the date of the determination for purposes of any alien seeking a visa reserved under this subparagraph..
 (c)Calculating job creationSection 203(b)(5)(D) of such Act (8 U.S.C. 1153(b)(5)(D)) is amended to read as follows:  (D)Permanent full-time employmentIn this paragraph, the term permanent full-time employment means employment in a position that requires at least 35 hours of service per week at any time, regardless of who fills the position and which is expected to last for at least two years. Such employment may be satisfied on a full-time equivalent basis by calculating the number of full-time employees that could have been employed if the reported number of hours worked by part-time employees had been worked by full-time employees. Full-time equivalent employment shall be calculated by dividing the part-time hours paid by the standard number of hours for full-time employees..
 (d)CapitalSection 203(b)(5)(C) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)(C)) is amended by adding at the end the following:
					
 (iv)Capital definedFor purposes of this paragraph, the term capital does not include any assets acquired, directly or indirectly, by unlawful means. (v)Inflation adjustment (I)Initial adjustmentEffective for the first fiscal year that begins more than 6 months after the date of the enactment of this subclause, the amount specified in the first sentence of clause (i) shall be $2,000,000. An increase described in the preceding sentence shall apply to aliens filing petitions under section 204(a)(1)(H) on or after the date on which the increase takes effect, unless the petition is filed by reason of an investment in a new commercial enterprise for which a preapproval under section 203(b)(5)(E)(iii) was filed before the date the increase takes effect.
 (II)Subsequent adjustmentsThe amount described in subclause (I) (as of the last increase to such amount) shall be increased every third year by the percentage (if any) by which the Consumer Price Index for the month of June preceding the date on which such increase takes effect exceeds the Consumer Price Index for the same month of the calendar year 3 years prior. An increase described in the preceding sentence shall apply to aliens filing petitions under section 204(a)(1)(H) on or after the date on which the increase takes effect, unless the petition is filed by reason of an investment in a new commercial enterprise for which a preapproval under section 203(b)(5)(E)(iii) was filed before the date the increase takes effect.
 (III)DefinitionFor purposes of this clause, the term Consumer Price Index means the Consumer Price Index for all urban consumers published by the Department of Labor.. (e)Type of investmentSection 203(b)(5)(A) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)(A)), is amended as follows:
 (1)Any for-profit entity can be a new commercial enterpriseIn the matter preceding clause (i), by striking including a limited partnership and inserting which may include any entity formed for the purpose of doing for-profit business. (2)Length of investment definedIn clause (i), by inserting and which is expected to remain invested for not less than 2 years after (C),.
 (3)Job creation benefits the economyBy amending clause (ii) to read as follows:  (ii)which will benefit the United States economy. A commercial enterprise will only be considered to benefit the United States economy if it will create permanent full-time employment for at least 10 United States workers. For the purposes of this paragraph, the term United States worker means—
 (I)an employee (other than the immigrant or the immigrant’s spouse, son, or daughter) who is a citizen or national of the United States; or
 (II)is an alien who is lawfully admitted for permanent residence, is admitted as a refugee under section 207, is granted asylum under section 208, or is otherwise authorized to be employed in the United States..
 (f)ExtensionSubparagraph (A) of section 216A(d)(2) of the Immigration and Nationality Act (8 U.S.C. 1186b(d)(2)(A)) is amended by adding at the end the following: The fourth anniversary shall be substituted for the second anniversary in applying the preceding sentence if the petitioner provides an explanation for the delay in filing the petition that is based on circumstances outside of the petitioner’s control, and demonstrates that such circumstances will be able to be resolved by the fourth anniversary..
				(g)Study
 (1)In generalThe Secretary of Homeland Security, in appropriate consultation with the Secretary of Commerce and other interested parties, shall conduct a study concerning—
 (A)current job creation counting methodology and initial projections under section 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)); and
 (B)how to best promote the employment creation program described in such section overseas to potential immigrant investors.
 (2)ReportThe Secretary of Homeland Security shall submit a report to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate not later than 1 year after the date of the enactment of this Act containing the results of the study conducted under paragraph (1).
 (h)Annual site visit reportBeginning on the date that is one year after the enactment of this Act, and every year thereafter, the Secretary of Homeland Security shall submit a report to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate on the site visits conducted pursuant to section 203(b)(5)(E)(v), including the number and locations of site visits conducted and the number and type of sanctions, if any, resulting from those site visits.
 (i)Biennial reportBeginning on the date that is one year after the date of the enactment of this Act, and every 2 years thereafter, the Secretary of Homeland Security shall submit a report to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate that measures the economic impact of the regional center program described in section 203(b)(5)(E) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)(E)), including—
 (1)foreign and domestic capital investment; (2)the number of jobs directly and indirectly created;
 (3)any other economic benefits related to foreign investment under such program; and (4)the number of petitions under such section approved or denied for each regional center.
 (j)RulemakingNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall prescribe regulations to implement the amendments made by this section.
 202.Concurrent filing; adjustment of statusSection 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended— (1)in subsection (k), in the matter preceding paragraph (1), by striking (1), (2), or (3) and inserting (1), (2), (3), (5), (6), or (7); and
 (2)by adding at the end the following:  (n)If, at the time a petition is filed under section 204 for classification under paragraph (5), (6), or (7) of section 203(b), approval of the petition would make a visa immediately available to the alien beneficiary, the alien beneficiary’s adjustment application under this section shall be considered to be properly filed whether the application is submitted concurrently with, or subsequent to, the visa petition..
				203.Fees; premium processing
 (a)Establishment of account; use of feesSection 286 of the Immigration and Nationality Act (8 U.S.C. 1356), as amended by this Act, is further amended by adding at the end the following:
					
						(y)Immigrant entrepreneur account
 (1)In generalThere is established in the general fund of the Treasury a separate account, which shall be known as the Immigrant Entrepreneur Account. Notwithstanding any other provision of law, there shall be deposited as offsetting receipts into the account all fees collected in connection with paragraph (5) or (6) of section 203(b) of this Act, section 216A of this Act, or section 610(b) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note).
 (2)Use of feesFees collected under this section may only be used by the Secretary of Homeland Security to administer and operate the employment creation program described in paragraph (5) or (6) of section 203(b)..
 (b)Premium processingSection 286(u) of the Immigration and Nationality Act (8 U.S.C. 1356(u)) is amended by adding at the end the following: In the case of a petition filed under section 204(a)(1)(H) for classification under paragraph (5) of section 203(b) and which was granted a preapproval under section 203(b)(5)(E)(iii), the Secretary shall provide premium processing services for a fee set at $5,000 and shall be deposited as offsetting receipts in the Immigrant Entrepreneur Account established under subsection (y). The Secretary may adjust this fee according to the Consumer Price Index..
 204.Contingent increase in visa number availabilitySection 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)), as amended by this Act, is further amended by adding at the end the following:
				
 (K)Increase in visa number availabilityIn the event all visas made available under subparagraph (A) have been made available to qualified immigrants in a fiscal year, an additional 10,000 visas shall be made available to qualified immigrants as described in subparagraph (A) for that fiscal year, unless a joint resolution as described below is enacted.
 (i)For purposes of this subparagraph, the term joint resolution means only a joint resolution introduced in the period beginning on the date on which all visas made available under subparagraph (A) have been made available to qualified immigrants in a fiscal year and ending 60 days thereafter (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress), the matter after the resolving clause of which is as follows: That Congress finds that an increase in visa number availability for qualified immigrants under section 203(b)(5) is not needed and that additional visas provided in subparagraph (K) of that section will not take effect..
 (ii)A joint resolution described in clause (i) shall be referred to the Committee on the Judiciary in each House of Congress.
 (iii)In the Senate, if the Committee on the Judiciary has not reported such joint resolution as described in clause (i) (or an identical joint resolution) at the end of 15 session days after the date of introduction of the joint resolution, such committee may be discharged from further consideration of such joint resolution upon a petition supported in writing by 30 Members of the Senate, and such joint resolution shall be placed on the calendar.
						(iv)
 (I)In the Senate, when the Committee on the Judiciary has reported, or when such committee is discharged (under clause (iii)) from further consideration of a joint resolution described in clause (i), it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for a motion to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the joint resolution shall remain the unfinished business of the Senate until disposed of.
 (II)In the Senate, debate on the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the joint resolution. A motion to further limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order.
 (III)In the Senate, immediately following the conclusion of the debate on a joint resolution described in clause (i), and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate, the vote on final passage of the joint resolution shall occur.
 (IV)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to a joint resolution described in clause (i) shall be decided without debate.
 (v)In the House of Representatives, if the Committee on the Judiciary has not reported a joint resolution as described in clause (i) to the House at the end of 15 legislative days after its introduction, such committee shall be discharged from further consideration of the joint resolution, and it shall be placed on the appropriate calendar. On the second and fourth Thursdays of each month it shall be in order at any time for the Speaker to recognize a Member who favors passage of a joint resolution that has appeared on the calendar for at least 5 legislative days to call up that joint resolution for immediate consideration in the House without intervention of any point of order. When so called up such joint resolution shall be considered as read and shall be debatable for 1 hour equally divided and controlled by the proponent and an opponent, and the previous question shall be considered as ordered to its passage without intervening motion. It shall not be in order to reconsider the vote on passage. If a vote on final passage of the joint resolution has not been taken by the third Thursday on which the Speaker may recognize a Member under this subsection, such vote shall be taken on that day.
 (vi)If, before the passage by one House of a joint resolution of that House described in clause (i), that House receives from the other House a joint resolution described in clause (i), then the following procedures shall apply:
 (I)The joint resolution of the other House shall not be referred to a committee. (II)With respect to a joint resolution described in clause (i) of the House receiving the joint resolution—
 (aa)the procedure in that House shall be the same as if no joint resolution had been received from the other House; but
 (bb)the vote on final passage shall be on the joint resolution of the other House. (vii) (I)In addition to the opportunity for review otherwise provided under this subparagraph, in the case that the date on which all visas made available under subparagraph (A) have been made available to qualified immigrants occurs during the period beginning on the date occurring—
 (aa)in the case of the Senate, 60 session days; or (bb)in the case of the House of Representatives, 60 legislative days, before the date the Congress is scheduled to adjourn a session of Congress through the date on which the same or succeeding Congress first convenes its next session, clauses (i) to (vi) shall apply in the succeeding session of Congress.
 (II)In applying clauses (i) to (vi) for purposes of such additional review, the date described under clause (vii) shall be treated as though such date occurred—
 (aa)in the case of the Senate, the 15th session day; or (bb)in the case of the House of Representatives, the 15th legislative day, after the succeeding session of Congress first convenes..
			IIIPermanent Authorization of Conrad State 30 J–1 Visa Waiver Program
 301.Permanent authorization of Conrad State 30 J–1 visa waiver programSection 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182 note) is amended by striking and before September 30, 2015.
			IVReauthorization of the E-Verify Program and Special Immigrant Nonminister Religious Worker Program
 401.Reauthorization of the E-Verify ProgramSection 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended by striking September 30, 2015 and inserting September 30, 2020.
 402.Reauthorization of the Special Immigrant Nonminister Religious Worker ProgramSection 101(a)(27)(C)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)) is amended—
 (1)in subclause (II), by striking September 30, 2015 and inserting September 30, 2020; and (2)in subclause (III), by striking September 30, 2015 and inserting September 30, 2020.
				
